UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3954 Dreyfus Tax Exempt Cash Management Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Cash Management October 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments99.9% Rate (%) Date Amount ($) Value ($) California95.7% ABAG Finance Authority for Nonprofit Corporations, Revenue (Institute for Defense Analyses Project) (LOC; Branch Banking and Trust Co.) 11/7/09 11,945,000 a ABAG Finance Authority for Nonprofit Corporations, Revenue (Northbay Healthcare Group) (LOC; JPMorgan Chase Bank) 11/7/09 8,000,000 a ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; Bank of America) 11/7/09 4,100,000 a Alameda-Contra Costa Schools Financing Authority, COP (Capital Improvement Financing Projects) (LOC; KBC Bank) 11/7/09 185,000 a California, Economic Recovery Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 11/7/09 6,000,000 a California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 11/7/09 7,250,000 a California, GO Notes (LOC: Bank of America, Bank of Nova Scotia and Landesbank Hessen-Thuringen Girozentrale) 11/7/09 24,800,000 a California, GO Notes (LOC; FNMA) (Prerefunded) 9/1/10 1,015,000 b California, GO Notes (LOC; FNMA) (Prerefunded) 9/1/10 2,550,000 b California, GO Notes (LOC; KBC Bank) 11/1/09 2,590,000 a California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility: Bank of Nova Scotia and Fortis Bank) 11/7/09 2,255,000 a California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 11/7/09 1,300,000 a California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; Societe Generale) 11/7/09 3,900,000 a California Department of Water Resources, Power Supply Revenue (LOC; Dexia Credit Locale) 11/7/09 1,025,000 a California Educational Facilities Authority, Revenue (University of San Francisco) (LOC; Allied Irish Banks) 11/7/09 2,260,000 a California Educational Facilities Authority, Revenue (University of San Francisco) (LOC; Allied Irish Banks) 11/7/09 9,525,000 a California Educational Facilities Authority, Revenue, CP (Stanford University) 1/13/10 California Educational Facilities Authority, Revenue, CP (Stanford University) 2/25/10 2,900,000 California Educational Facilities Authority, Revenue, CP (Stanford University) 3/11/10 5,700,000 California Enterprise Development Authority, IDR (Ramar International Corporation Project) (LOC; Bank of the West) 11/7/09 4,220,000 a California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 11/7/09 3,600,000 a California Housing Finance Agency, MFHR (Liquidity Facility; FNMA) 11/7/09 11,935,000 a California Infrastructure and Economic Development Bank, IDR (Kennfoods USA, LLC Project) (LOC; Bank of the West) 11/7/09 2,500,000 a California Infrastructure and Economic Development Bank, Revenue (Orange County Performing Arts Center) (LOC; Bank of America) 11/1/09 9,000,000 a California Infrastructure and Economic Development Bank, Revenue (Saint Margaret's Episcopal School) (LOC; Allied Irish Banks) 11/7/09 3,400,000 a California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; Allied Irish Banks) 11/1/09 1,000,000 a California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; Allied Irish Banks) 11/1/09 6,710,000 a California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 12/10/09 Concord, MFMR (Arcadian Apartments) (LOC; FNMA) 11/7/09 3,500,000 a Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 11/7/09 2,100,000 a,c Eastern Municipal Water District, Water and Sewer Revenue, COP (Installment Sale Agreement with Eastern Municipal Water District Facilities Corporation) (Liquidity Facility; Citibank NA) 11/7/09 3,495,000 a,c Fremont Public Financing Authority, COP (Financing Project) (LOC; Allied Irish Banks) 11/7/09 7,500,000 a Fresno, Sewer System Revenue (Insured; Assured Guaranty and Liquidity Facility; Citibank NA) 11/7/09 2,170,000 a,c Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 11/7/09 14,750,000 a,c Kern County, GO Notes, TRAN 6/30/10 Los Angeles Department of Airports, Airport Revenue, CP (LOC: Citibank NA and State Street Bank and Trust Co.) 12/2/09 3,000,000 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Bank of America) 11/18/09 2,000,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 11/7/09 1,240,000 a,c Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, Revenue (Japanese American National Museum)) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 11/7/09 4,460,000 a,c Richmond, Wastewater Revenue, Refunding (LOC; Union Bank of California) 11/7/09 5,260,000 a Riverside County Transportation Commission, Sales Tax Revenue (Liquidity Facility; JPMorgan Chase Bank) 11/7/09 6,400,000 a Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 11/7/09 3,200,000 a Sausalito, MFHR (Rotary Village Senior Housing Project) (LOC; Bank of the West) 11/7/09 2,230,000 a Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; FSA and Liquidity Facility; Westdeutsche Landesbank) 11/7/09 11,110,000 a University of California, Revenue, CP 2/12/10 4,000,000 Vacaville Industrial Development Authority, Industrial Revenue, Refunding (Leggett and Platt, Inc.) (LOC; Wachovia Bank) 11/7/09 1,600,000 a Victorville Joint Powers Financing Authority, LR (Cogeneration Facility Project) (LOC; Fortis Bank) 11/7/09 14,000,000 a Wells Fargo Stage Trust (City and County of San Francisco, COP (Multiple Capital Improvement Projects)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.18 11/7/09 3,000,000 a,c 3,000,000 Wells Fargo Stage Trust (San Diego Public Facilities Financing Authority, Senior Sewer Revenue) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.18 11/7/09 5,125,000 a,c 5,125,000 U.S. Related4.2% Puerto Rico Commonwealth, Public Improvement GO, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.45 11/7/09 3,075,000 a 3,075,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.21 11/7/09 9,000,000 a,c 9,000,000 Total Investments (cost $287,653,245) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2009, these securities amounted to $45,340,000 or 15.7% of net assets. At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2009 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the portfolios policy to maintain a continuous net asset value per share of $1.00; the portfolio has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the portfolio will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the portfolios investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Cash Management October 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments101.5% Rate (%) Date Amount ($) Value ($) New York92.6% Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Bank of America) 0.18 11/1/09 1,800,000 a Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Bank) 0.31 11/7/09 3,250,000 a Cold Spring Harbor Central School District, GO Notes, TAN 2.00 6/30/10 1,290,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.31 11/7/09 4,700,000 a East Farmingdale Volunteer Fire Company Inc., Volunteer Fire Department Revenue (LOC; Citibank NA) 0.26 11/7/09 4,620,000 a East Hampton Union Free School District, GO Notes, TAN 1.00 6/30/10 1,335,000 Eastchester Union Free School District, GO Notes, TAN 1.00 12/23/09 1,000,000 Edgemont Union Free School District, GO Notes, TAN 1.00 1/15/10 1,000,000 Erie County Fiscal Stability Authority, GO Notes, BAN 1.25 7/30/10 1,420,000 Fishkill, GO Notes, BAN 2.00 4/30/10 1,000,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; State Street Bank and Trust Co.) 12/14/09 8,000,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 11/7/09 3,000,000 a Metropolitan Transportation Authority, RAN 12/31/09 Metropolitan Transportation Authority, Transportation Revenue (LOC; Fortis Bank) 11/7/09 5,000,000 a Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 11/7/09 10,780,000 a Monroe County Industrial Development Agency, Civic Facility Revenue (Association for the Blind and Visually Impaired - Goodwill Industries of Greater Rochester, Inc. Project) (LOC; JPMorgan Chase Bank) 11/7/09 435,000 a Monroe County Industrial Development Agency, Revenue (Monroe Community College Association, Inc. Project) (LOC; JPMorgan Chase Bank) 11/7/09 2,000,000 a New York City, GO Notes (Liquidity Facility; Wachovia Bank) 11/1/09 2,000,000 a New York City, GO Notes (LOC; Bank of America) 11/7/09 3,700,000 a New York City, GO Notes (LOC; Fortis Bank) 11/1/09 4,600,000 a New York City Housing Development Corporation, MFMR (Hewitt House Apartments) (LOC; Bank of America) 11/7/09 11,000,000 a New York City Housing Development Corporation, MFMR (The Crest Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 11/7/09 3,200,000 a New York City Industrial Development Agency, Civic Facility Revenue (Abraham Joshua Heschel High School Project) (LOC; Allied Irish Banks) 11/7/09 3,700,000 a New York City Industrial Development Agency, Civic Facility Revenue (Ateret Torah Center Project) (LOC; Wachovia Bank) 11/7/09 12,715,000 a New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; Allied Irish Banks) 11/7/09 16,240,000 a New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of America) 11/1/09 1,000,000 a New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 11/1/09 2,200,000 a New York City Transitional Finance Authority, Future Tax Secured Revenue 2/1/10 New York Local Government Assistance Corporation, Revenue (LOC: Bayerische Landesbank and Westdeutshe Landesbank) 11/7/09 7,500,000 a New York State Dormitory Authority, Consolidated Service Contract Revenue, Refunding 7/1/10 1,760,000 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.20 11/7/09 4,400,000 a 4,400,000 New York State Dormitory Authority, Revenue (D'Youville College) (LOC; Key Bank) 0.65 11/7/09 5,340,000 a 5,340,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.23 11/7/09 11,000,000 a 11,000,000 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/10 5,885,000 5,985,878 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.25 3/15/10 1,000,000 1,017,829 New York State Housing Finance Agency, Housing Revenue (Normandie Court I Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.20 11/7/09 4,750,000 a 4,750,000 New York State Power Authority, Revenue 5.00 11/15/09 1,250,000 1,252,195 Oneida County Industrial Development Agency, Civic Facility Revenue (Cedarbrook Village, Inc. Project) (LOC; Key Bank) 0.95 11/7/09 3,000,000 a 3,000,000 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Bank) 0.31 11/7/09 1,000,000 a 1,000,000 Port Authority of New York and New Jersey, Equipment Notes 0.32 11/7/09 2,800,000 a 2,800,000 Smithtown Central School District, GO Notes, TAN 1.00 6/25/10 2,615,000 2,624,616 Suffolk County Industrial Development Agency, Civic Facility Revenue (Huntington Hospital Project) (LOC; Bank of America) 0.25 11/7/09 6,100,000 a 6,100,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 0.32 11/7/09 1,900,000 a 1,900,000 Three Village Central School District, GO Notes, TAN 1.00 6/30/10 1,825,000 1,831,732 Triborough Bridges and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; Bayerische Landesbank) 0.30 11/7/09 13,660,000 a 13,660,000 Westchester County, GO Notes, BAN 1.00 4/28/10 2,110,000 2,113,007 Westchester County Industrial Development Agency, Civic Facility Revenue (Catharine Field Home/The Seabury at Field Home Civic Facility) (LOC; Comerica Bank) 0.35 11/7/09 8,570,000 a 8,570,000 Westchester County Industrial Development Agency, Continuing Care Retirement Community Mortgage Revenue (Kendal on Hudson Project) (LOC; Natixis) 0.21 11/7/09 7,850,000 a 7,850,000 U.S. Related8.9% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.32 11/7/09 8,000,000 a 8,000,000 Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (LOC; UBS AG) 0.15 11/1/09 1,500,000 a 1,500,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.21 11/7/09 5,250,000 a,b 5,250,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.21 11/7/09 6,000,000 a,b 6,000,000 Total Investments (cost $237,394,230) 101.5% Liabilities, Less Cash and Receivables (1.5%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2009, these securities amounted to $11,250,000 or 4.8% of net assets. At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2009 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the portfolios policy to maintain a continuous net asset value per share of $1.00; the portfolio has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the portfolio will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the portfolios investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Exempt Cash Management October 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments100.4% Rate (%) Date Amount ($) Value ($) Alabama.6% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation and LOC; National Rural Utilities Cooperative Finance Corporation) 2.85 11/16/09 18,000,000 18,000,000 Chatom Industrial Development Board, PCR, Refunding (Alabama Electric Cooperative, Inc. Project) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation) 2.65 12/1/09 5,000,000 5,000,000 Southeast Alabama Gas District, Supply Project Revenue (Liquidity Facility; Societe Generale) 0.20 11/1/09 9,052,000 a 9,052,000 Arizona1.0% Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) (Liquidity Facility; BNP Paribas and LOC; BNP Paribas) 0.41 11/7/09 12,445,000 a,b 12,445,000 Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 1.22 11/7/09 9,620,000 a,b 9,620,000 Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Banco Santander) 0.29 11/7/09 18,300,000 a 18,300,000 Phoenix Improvement Corporation, Wastewater System Revenue, CP (LOC; Bank of America) 0.35 11/9/09 14,000,000 14,000,000 California1.1% California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.37 12/10/09 10,000,000 10,000,000 Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; FSA and Liquidity Facility; Westdeutsche Landesbank) 0.30 11/7/09 50,000,000 a 50,000,000 Colorado2.0% Colorado Educational and Cultural Facilities Authority, Revenue (The Nature Conservancy Project) (Liquidity Facility; Bank of America) 0.21 11/7/09 21,200,000 a 21,200,000 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue (LOC; U.S. Bank NA) 0.23 11/7/09 10,000,000 a 10,000,000 Mountain Village Housing Authority, Housing Facilities Revenue (Village Court Apartments Project) (LOC; U.S. Bank NA) 0.26 11/7/09 6,500,000 a 6,500,000 RBC Municipal Products Inc. Trust (Meridian Village Metropolitan District Number One, Improvement Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.28 11/7/09 17,600,000 a,b 17,600,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.25 11/7/09 46,000,000 a 46,000,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 11/7/09 8,000,000 a Connecticut.7% Connecticut, GO Notes, BAN 4/28/10 Connecticut Health and Educational Facilities Authority, Revenue (Westminster School Issue) (LOC; Bank of America) 11/7/09 4,060,000 a Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Citibank NA) 11/7/09 6,850,000 a,b New Haven, GO Notes, BAN 2/15/10 9,000,000 Delaware1.2% Delaware Economic Development Authority, MFHR (School House Project) (LOC; HSBC Bank USA) 11/7/09 12,300,000 a Delaware Economic Development Authority, Revenue (Connections CSP Project) (LOC; PNC Bank NA) 11/7/09 6,635,000 a Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 11/1/09 34,700,000 a Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 11/7/09 8,325,000 a District of Columbia3.2% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 11/7/09 73,885,000 a,b District of Columbia, Multimodal GO (LOC; JPMorgan Chase Bank) 0.20 11/7/09 18,630,000 a 18,630,000 District of Columbia, Revenue (American Legacy Foundation Issue) 0.20 11/7/09 14,000,000 a 14,000,000 District of Columbia, Revenue (The Washington Center for Internships and Academic Seminars Issue) (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 4,000,000 a 4,000,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.45 11/9/09 40,000,000 40,000,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.35 11/10/09 18,500,000 18,500,000 Florida7.1% Alachua County Health Facilities Authority, Revenue, CP (Shands Healthcare Project) (LOC; Bank of America) 0.45 12/2/09 30,000,000 30,000,000 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (LOC; Bank of America) 0.22 11/7/09 7,725,000 a 7,725,000 Broward County Health Facilities Authority, Revenue, Refunding (John Knox Village of Florida, Inc. Project) (LOC; Wachovia Bank) 0.22 11/7/09 30,315,000 a 30,315,000 Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.36 11/7/09 23,350,000 a,b 23,350,000 Collier County Health Facilities Authority, Health Facility Revenue (The Moorings, Inc. Project) (LOC; Wachovia Bank) 0.22 11/7/09 34,820,000 a 34,820,000 Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.42 11/12/09 41,905,000 41,905,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.35 11/5/09 30,000,000 30,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 0.20 11/7/09 14,500,000 a 14,500,000 Jacksonville, Transportation Revenue (LOC; Wachovia Bank) 0.22 11/7/09 10,600,000 a 10,600,000 JEA, Electric System Revenue (Liquidity Facility; Bank of America) 0.22 11/7/09 27,225,000 a 27,225,000 Orange County Health Facilities Authority, Revenue (Presbyterian Retirement Communities Project) (LOC; Branch Banking and Trust Co.) 0.23 11/7/09 235,000 a 235,000 Port Orange, Revenue (Palmer College of Chiropractic Florida Project) (LOC; ABN-AMRO) 0.26 11/7/09 3,870,000 a 3,870,000 Saint Lucie County, PCR, Refunding (Florida Power and Light Company Project) 0.21 11/1/09 24,500,000 a 24,500,000 Sunshine State Governmental Financing Commission, Revenue (LOC; Dexia Credit Locale) 0.34 11/7/09 15,100,000 a 15,100,000 Tohopekaliga Water Authority, Utility System Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.23 11/7/09 31,770,000 a 31,770,000 University of South Florida Financing Corporation, COP (University of South Florida Financing Corporation Master Lease Program) (LOC; Wachovia Bank) 0.22 11/7/09 34,175,000 a 34,175,000 Volusia County Industrial Development Authority, Revenue, Refunding (Retirement Housing Foundation Obligated Group - Bishop's Glen) (LOC; KBC Bank) 0.22 11/7/09 12,690,000 a 12,690,000 Wells Fargo Stage Trust (Saint Petersburg Health Facilities Authority, Health Facilities Revenue, Refunding (All Children's Hospital, Obligated Group)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.20 11/7/09 7,765,000 a,b 7,765,000 Georgia3.0% Fulton County, General Fund TAN 1.00 12/31/09 75,000,000 75,084,048 Fulton County Development Authority, Educational Facilities Revenue (Catholic Education of North Georgia, Inc. Project) (LOC; Wachovia Bank) 0.27 11/7/09 14,405,000 a 14,405,000 Fulton County Development Authority, Revenue (Children's Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.22 11/7/09 13,900,000 a 13,900,000 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.36 11/7/09 25,365,000 a,b 25,365,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 0.35 11/3/09 28,400,000 28,400,000 Valdosta and Lowndes County Hospital Authority, Revenue Certificates (South Georgia Medical Center Project) (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 2,700,000 a 2,700,000 Idaho.0% Idaho Health Facilities Authority, Health Care Facilities Revenue (Aces-Pooled Financing Program) (LOC; U.S. Bank NA) 0.23 11/7/09 2,250,000 a 2,250,000 Illinois5.6% Channahon, Revenue, Refunding (Morris Hospital) (LOC; U.S. Bank NA) 0.24 11/7/09 3,695,000 a 3,695,000 Chicago O'Hare International Airport, Revenue (Insured; Assured Guaranty and Liquidity Facility; Citibank NA) 0.36 11/7/09 5,470,000 a,b 5,470,000 Illinois Development Finance Authority, Revenue (Evanston Northwestern Healthcare Corporation) (LOC; Bank One) 0.20 11/7/09 36,800,000 a 36,800,000 Illinois Educational Facilities Authority, Revenue, CP (Field Museum of Natural History) (LOC; Bank of America) 0.39 12/10/09 20,000,000 20,000,000 Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 0.38 12/9/09 10,350,000 10,350,000 Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 0.35 2/22/10 81,200,000 81,200,000 Illinois Finance Authority, Revenue (Riverside Health System) (LOC; JPMorgan Chase Bank) 0.25 11/7/09 4,395,000 a 4,395,000 Illinois Finance Authority, Revenue, Refunding (Fairview Obligated Group) (LOC; ABN-AMRO) 0.22 11/7/09 21,795,000 a 21,795,000 Illinois Health Facilities Authority, Revenue (Revolving Fund Pooled Financing Program) (LOC; JPMorgan Chase Bank) 0.30 11/7/09 8,600,000 a 8,600,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Liquidity Facility; Dexia Credit Locale) 0.35 11/7/09 80,000,000 a 80,000,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.29 11/7/09 23,000,000 a 23,000,000 Lake County, MFHR (Whispering Oaks Apartments Project) (LOC; FHLMC) 0.26 11/7/09 3,250,000 a 3,250,000 Indiana2.8% Indiana Bond Bank, Midyear Funding Program Notes (Liquidity Facility; JPMorgan Chase Bank) 2.00 1/6/10 40,000,000 40,103,840 Indiana Bond Bank, State Revolving Fund Program Revenue 5.25 2/1/10 3,765,000 3,810,547 Indiana Finance Authority, HR (Community Health Network Project) (LOC; Bank of America) 0.24 11/7/09 15,000,000 a 15,000,000 Indiana Finance Authority, HR (Community Health Network Project) (LOC; National City Bank) 0.19 11/7/09 15,000,000 a 15,000,000 Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.17 11/7/09 14,700,000 a 14,700,000 Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.21 11/7/09 59,000,000 a,b 59,000,000 Kentucky.4% Kentucky Property and Buildings Commission, Revenue, Refunding (Project Number 84) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 1.01 11/7/09 16,395,000 a,b 16,395,000 Madisonville, HR (Trover Clinic Foundation, Inc.) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.29 11/7/09 6,695,000 a 6,695,000 Louisiana1.9% Ascension Parish Industrial Development Board, Revenue (International Matex Tank Terminals - Geismar Project) (LOC; FHLB) 0.21 11/7/09 17,000,000 a 17,000,000 Louisiana, Gasoline and Fuels Tax Second Lien Revenue (LOC; JPMorgan Chase Bank) 0.18 11/7/09 20,000,000 a 20,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Healthcare Facilities Revenue, Refunding (Saint James Place of Baton Rouge Project) (LOC; ABN-AMRO) 0.29 11/7/09 11,520,000 a 11,520,000 Louisiana Municipal Natural Gas Purchasing and Distribution Authority, Revenue (Putters Program) (Gas Project Number 1) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.26 11/7/09 20,929,000 a,b 20,929,000 Louisiana Public Facilities Authority, HR (Touro Infirmary Project) (Liquidity Facility; Merrill Lynch Bank and LOC; Merrill Lynch) 1.26 11/7/09 34,045,000 a,b 34,045,000 Maryland4.1% Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 0.29 11/7/09 3,800,000 a 3,800,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Bank) 0.26 11/7/09 13,600,000 a 13,600,000 Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Bank) 0.38 11/7/09 2,395,000 a 2,395,000 Maryland Department of Transportation, Consolidated Transportation Revenue 5.50 2/1/10 5,125,000 5,190,980 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Bank) 0.31 11/7/09 6,900,000 a 6,900,000 Maryland Economic Development Corporation, Revenue (Legal Aid Bureau, Inc. Facility) (LOC; M&T Bank) 0.33 11/7/09 2,100,000 a 2,100,000 Maryland Health and Higher Educational Facilities Authority, Pooled Loan Program Revenue (LOC; Bank of America) 0.23 11/7/09 23,701,000 a 23,701,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Dematha Catholic High School) (LOC; Branch Banking and Trust Co.) 0.27 11/7/09 9,865,000 a 9,865,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 5,800,000 a 5,800,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (Liquidity Facility; Bank of America) 0.40 12/10/09 20,000,000 20,000,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (Liquidity Facility; Wachovia Bank) 0.40 12/7/09 21,940,000 21,940,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (LOC; Bank of America) 0.45 12/3/09 21,500,000 21,500,000 Maryland Health and Higher Educational Facility Authority, Revenue, Refunding (Adventist HealthCare Issue) (LOC; M&T Bank) 0.32 11/7/09 23,425,000 a 23,425,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 11/3/09 20,000,000 20,000,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.40 1/11/10 15,000,000 15,000,000 Montgomery County, EDR (Riderwood Village, Inc. Project) (LOC; M&T Bank) 0.32 11/7/09 21,775,000 a 21,775,000 Massachusetts6.2% Massachusetts, GO Notes, RAN 2.50 4/29/10 52,000,000 52,549,554 Massachusetts, GO Notes, RAN 2.50 5/27/10 25,000,000 25,306,938 Massachusetts, GO Notes, Refunding (Liquidity Facility; Citibank NA) 0.26 11/7/09 92,675,000 a 92,675,000 Massachusetts, GO Notes, Refunding (Liquidity Facility; JPMorgan Chase Bank) 0.21 11/7/09 61,800,000 a 61,800,000 Massachusetts, GO Notes, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.26 11/7/09 20,000,000 a 20,000,000 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.30 11/7/09 10,690,000 a 10,690,000 Massachusetts Development Finance Agency, Revenue, Refunding (Wentworth Institute of Technology Issue) (LOC; JPMorgan Chase Bank) 0.26 11/7/09 19,200,000 a 19,200,000 Massachusetts Development Finance Agency, Revenue, Refunding (Wentworth Institute of Technology Issue) (LOC; JPMorgan Chase Bank) 0.26 11/7/09 14,015,000 a 14,015,000 Massachusetts Health and Educational Facilities Authority, Revenue (Museum of Fine Arts Issue) (Liquidity Facility; Bank of America) 0.20 11/1/09 5,100,000 a 5,100,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 0.20 11/7/09 13,000,000 a 13,000,000 Massachusetts Health and Educational Facilities Authority, Revenue, CP (Partners HealthCare System Issue) 0.43 1/19/10 9,000,000 9,000,000 Massachusetts Health and Educational Facilities Authority, Revenue, CP (Partners HealthCare System Issue) 0.43 1/19/10 9,000,000 9,000,000 Michigan5.5% Board of Trustees of the Michigan State University, CP 0.43 1/12/10 25,000,000 25,000,000 Jackson County Hospital Finance Authority, HR (W.A. Foote Memorial Hospital) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.29 11/7/09 14,600,000 a 14,600,000 Jackson County Hospital Finance Authority, HR, Refunding (W.A. Foote Memorial Hospital) (Insured; Assured Guaranty and Liquidity Facility; Comerica Bank) 0.42 11/7/09 8,000,000 a 8,000,000 Michigan Higher Education Facilities Authority, Revenue, Refunding (Walsh College Project) (LOC; Commerce Bank) 0.30 11/7/09 8,135,000 a 8,135,000 Michigan Hospital Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.20 11/7/09 11,000,000 a 11,000,000 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) 0.17 11/7/09 8,400,000 a 8,400,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.40 11/3/09 25,000,000 25,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.40 12/3/09 60,000,000 60,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.38 1/11/10 71,470,000 71,470,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.33 11/7/09 16,395,000 a 16,395,000 University of Michigan, CP 0.30 11/18/09 6,930,000 6,930,000 University of Michigan, CP 0.40 11/19/09 25,945,000 25,945,000 University of Michigan, CP 0.35 11/24/09 12,880,000 12,880,000 Minnesota1.3% Minneapolis, GO Notes (Various Purpose) 2.00 12/1/09 12,990,000 13,007,401 Rochester, Health Care Facilities Revenue, CP (Mayo Clinic) 0.35 11/5/09 10,000,000 10,000,000 Rochester, Health Care Facilities Revenue, CP (Mayo Clinic) 0.35 11/19/09 9,000,000 9,000,000 University of Minnesota, CP 0.30 1/11/10 10,000,000 10,000,000 University of Minnesota, CP 0.43 1/12/10 9,075,000 9,075,000 University of Minnesota, CP 0.43 1/19/10 16,000,000 16,000,000 Mississippi1.0% Mississippi, GO Notes 5.00 11/1/09 5,580,000 5,580,000 Mississippi, GO Notes (Capital Improvements) (Liquidity Facility; Dexia Credit Locale) 0.30 11/7/09 37,245,000 a 37,245,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Petal Gas Storage, LLC Project) (LOC; Deutsche Bank AG) 0.22 11/7/09 10,000,000 a 10,000,000 Missouri.9% Kansas City Industrial Development Authority, Revenue (Kansas City Downtown Redevelopment District) (LOC; JPMorgan Chase Bank) 0.30 11/7/09 25,800,000 a 25,800,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Lutheran Senior Services) (LOC; U.S. Bank NA) 0.22 11/7/09 9,000,000 a 9,000,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.32 11/1/09 6,105,000 a 6,105,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (The Children's Mercy Hospital) (LOC; UBS AG) 0.23 11/7/09 7,300,000 a 7,300,000 Nebraska.8% Lancaster County Hospital Authority Number 1, Health Facilities Revenue (Immanuel Health Systems-Williamsburg Project) (LOC; Allied Irish Banks) 0.31 11/1/09 16,495,000 a 16,495,000 Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.23 11/7/09 24,820,000 a 24,820,000 Nevada2.1% Austin Trust (Clark County, GO Bond Bank Bonds) (Liquidity Facility; Bank of America) 0.26 11/7/09 9,770,000 a,b 9,770,000 Las Vegas Convention and Visitors Authority, Revenue, CP (LOC: Bank of Nova Scotia, Fortis Bank and State Street Bank and Trust Co.) 0.40 11/3/09 10,000,000 10,000,000 Las Vegas Convention and Visitors Authority, Revenue, CP (LOC: Bank of Nova Scotia, Fortis Bank and State Street Bank and Trust Co.) 0.40 12/2/09 15,000,000 15,000,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.40 12/10/09 20,000,000 20,000,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 4/8/10 20,000,000 20,000,000 Las Vegas Valley Water District, CP (LOC: BNP Paribas and Lloyds TSB Bank PLC) 0.42 12/3/09 40,000,000 40,000,000 New Hampshire.6% New Hampshire Business Finance Authority, Revenue (The Mark H. Wentworth Home Issue) (LOC; TD Bank) 0.31 11/7/09 12,000,000 a 12,000,000 New Hampshire Health and Education Facilities Authority, HR (Catholic Medical Center Issue) (LOC; FHLB) 0.20 11/7/09 8,840,000 a 8,840,000 New Hampshire Higher Educational and Health Facilities Authority, Revenue (Hunt Community Issue) (LOC; Bank of America) 0.23 11/7/09 10,150,000 a 10,150,000 New Jersey1.8% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.28 11/7/09 56,600,000 a 56,600,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.30 11/7/09 37,050,000 a 37,050,000 New Mexico.1% Dona Ana County, Industrial Revenue (Foamex Products, Inc. Project) (LOC; Wachovia Bank) 0.28 11/7/09 6,000,000 a 6,000,000 New York3.9% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.30 11/7/09 22,305,000 a 22,305,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.24 11/7/09 35,000,000 a 35,000,000 Metropolitan Transportation Authority, RAN 2.00 12/31/09 55,000,000 55,144,707 New York City, GO Notes (Liquidity Facility; Allied Irish Banks) 0.20 11/1/09 5,880,000 a 5,880,000 New York City, GO Notes (LOC; Westdeutsche Landesbank) 0.20 11/1/09 7,900,000 a 7,900,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Fortis Bank) 0.15 11/1/09 34,235,000 a 34,235,000 New York State Dormitory Authority, Revenue (Columbia University) 0.20 11/7/09 32,500,000 a 32,500,000 New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Bank of America) 0.24 11/7/09 7,400,000 a 7,400,000 Westchester County Health Care Corporation, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale and LOC; Westchester County) 1.70 11/3/09 10,000,000 10,000,000 North Carolina2.4% Board of Governors of the University of North Carolina, CP 0.30 12/10/09 13,000,000 13,000,000 Charlotte, Water and Sewer System Revenue, CP (Liquidity Facility; Wachovia Bank) 0.30 11/12/09 4,161,000 4,161,000 Guilford County, GO Notes (Liquidity Facility; Branch Banking and Trust Co.) 0.25 11/7/09 14,000,000 a 14,000,000 Mecklenburg County, COP (Installment Financing Agreement) (Liquidity Facility; Branch Banking and Trust Co.) 0.24 11/7/09 9,500,000 a 9,500,000 Mecklenburg County, GO (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.22 11/7/09 18,200,000 a 18,200,000 North Carolina, GO Notes, Refunding 5.00 3/1/10 7,175,000 7,285,360 North Carolina Capital Facilities Finance Agency, CP (Duke University Project) 0.33 12/10/09 6,190,000 6,190,000 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 5,000,000 a 5,000,000 North Carolina Medical Care Commission, Health Care Facilities Revenue, Refunding (FirstHealth of the Carolinas Project) (Liquidity Facility; Branch Banking and Trust Co.) 0.26 11/7/09 13,820,000 a 13,820,000 North Carolina Medical Care Commission, Health Care Facilities Revenue, Refunding (Lutheran Retirement Ministries Project) (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 10,000,000 a 10,000,000 North Carolina Medical Care Commission, HR (Pooled Equipment Financing Project) (LOC; KBC Bank) 0.22 11/7/09 8,500,000 a 8,500,000 Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 4,300,000 a 4,300,000 Wake County, School Bonds (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.24 11/7/09 14,795,000 a 14,795,000 Ohio3.2% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.35 11/7/09 5,200,000 a 5,200,000 Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Wachovia Bank) 0.23 11/7/09 5,000,000 a 5,000,000 Cleveland, Airport System Revenue (LOC; KBC Bank) 0.35 11/7/09 9,000,000 a 9,000,000 Cleveland, COP, Refunding (Cleveland Stadium Project) (LOC; Wachovia Bank) 0.22 11/7/09 66,280,000 a 66,280,000 Ohio, HR (Cleveland Clinic Health System Obligated Group) 0.18 11/1/09 14,630,000 a 14,630,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System Obligated Group) 0.50 1/13/10 10,000,000 10,000,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System Obligated Group) 0.45 1/21/10 20,000,000 20,000,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System Obligated Group) 0.50 2/9/10 17,500,000 17,500,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System Obligated Group) 0.38 2/22/10 13,000,000 13,000,000 Wells Fargo Stage Trust (Ohio, HR, Refunding (Cleveland Clinic Health System Obligated Group)) (Liquidity Facility; Wells Fargo Bank) 0.20 11/7/09 9,000,000 a,b 9,000,000 Oklahoma1.0% Oklahoma Development Finance Authority, Continuing Care Retirement Community Revenue, Refunding (Inverness Village Project) (LOC; KBC Bank) 0.25 11/7/09 22,800,000 a 22,800,000 Oklahoma Development Finance Authority, Health System Revenue, Refunding (INTEGRIS Baptist Medical Center, Inc., INTEGRIS South Olkahoma City Hospital Corporation and INTEGRIS Rural Health, Inc.) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.27 11/7/09 16,735,000 a 16,735,000 Oklahoma Development Finance Authority, Revenue, CP (Integris Baptist Medical Center) 0.40 11/12/09 16,475,000 16,475,000 Oregon.4% Oregon Department of Transportation, Highway User Tax Senior Lien Revenue 2.00 11/15/09 5,925,000 5,928,650 Salem Hospital Facility Authority, Revenue (Capital Manor, Inc. Project) (LOC; Bank of America) 0.29 11/7/09 5,585,000 a 5,585,000 Salem Hospital Facility Authority, Revenue, Refunding (Capital Manor, Inc. Project) (LOC; Bank of America) 0.29 11/7/09 8,680,000 a 8,680,000 Pennsylvania11.2% Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Citibank NA) 0.22 11/7/09 7,000,000 a 7,000,000 Berks County Industrial Development Authority, Student Housing Revenue (CHF-Kutztown, LLC Project Servicing Kutztown University of Pennsylvania) (LOC; Citibank NA) 0.23 11/7/09 5,000,000 a 5,000,000 Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.30 11/7/09 7,300,000 a 7,300,000 Butler County Industrial Development Authority, Revenue, Refunding (Concordia Lutheran Health and Human Care) (LOC; Bank of America) 0.22 11/7/09 7,300,000 a 7,300,000 Chester County Health and Education Facilities Authority, Retirement Community Revenue (Kendal-Crosslands Communities Project) (LOC; Wachovia Bank) 0.22 11/7/09 21,495,000 a 21,495,000 Cumberland County Municipal Authority, Revenue (Diakon Lutheran Social Ministries Project) (LOC; Wachovia Bank) 0.27 11/7/09 11,025,000 a 11,025,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Bank) 0.31 11/7/09 11,600,000 a 11,600,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Bank) 0.31 11/7/09 7,240,000 a 7,240,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 0.32 11/7/09 65,075,000 a 65,075,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 8,000,000 a 8,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 9,200,000 a 9,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 10,500,000 a 10,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 11,200,000 a 11,200,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 5,850,000 a 5,850,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 13,700,000 a 13,700,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 16,600,000 a 16,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 12,500,000 a 12,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 9,300,000 a 9,300,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 12,300,000 a 12,300,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 9,500,000 a 9,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 6,400,000 a 6,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 4,300,000 a 4,300,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.24 11/7/09 3,100,000 a 3,100,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Bank) 0.31 11/7/09 16,610,000 a 16,610,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 0.26 11/7/09 34,215,000 a 34,215,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Bank) 0.31 11/7/09 7,970,000 a 7,970,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Bank) 0.31 11/7/09 5,985,000 a 5,985,000 Montgomery County Industrial Development Authority, Revenue (Abington Friends School Project) (LOC; Wachovia Bank) 0.27 11/7/09 8,710,000 a 8,710,000 Moon Industrial Development Authority, Community Facilities Revenue (YMCA Greater Pittsburgh Project) (LOC; PNC Bank NA) 0.20 11/7/09 3,565,000 a 3,565,000 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue, CP (PPL Electric Utilities) (LOC; Wachovia Bank) 0.50 4/1/10 4,000,000 4,000,000 Pennsylvania Economic Development Financing Authority, Revenue (Northwestern Human Services - Allegheny Valley School, LLC Issue) (LOC; Commerce Bank NA) 0.21 11/1/09 9,745,000 a 9,745,000 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue, Refunding (City of Philadelphia Funding Program) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 0.25 11/7/09 30,340,000 a 30,340,000 Philadelphia, GO Notes, TRAN 2.50 6/30/10 26,000,000 c 26,299,000 Philadelphia, Water and Wastewater Revenue, Refunding (LOC; Bank of America) 0.24 11/7/09 27,800,000 a 27,800,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) (Liquidity Facility; JPMorgan Chase Bank) 0.18 11/1/09 3,500,000 a 3,500,000 Philadelphia School District, GO Notes, Refunding (LOC; Wachovia Bank) 0.22 11/7/09 32,800,000 a 32,800,000 Philadelphia School District, GO Notes, Refunding (LOC; Wachovia Bank) 0.22 11/7/09 30,400,000 a 30,400,000 Pottstown Borough Authority, Educational Facilities Revenue (The Hill School Project) (LOC; M&T Bank) 0.26 11/7/09 7,000,000 a 7,000,000 Ridley School District, GO Notes (LOC; TD Bank) 0.23 11/7/09 3,000,000 a 3,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.40 12/10/09 10,000,000 10,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.30 1/7/10 10,000,000 10,000,000 Upper Merion Municipal Utility Authority, Guaranteed Sewer Revenue (Liquidity Facility; Commerce Bank NA) 0.31 11/7/09 6,100,000 a 6,100,000 Wallingford-Swarthmore School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.50 11/7/09 10,000,000 a 10,000,000 Westmoreland County Industrial Development Authority, Health System Revenue (Excela Health Project) (LOC; Wachovia Bank) 0.20 11/7/09 7,815,000 a 7,815,000 York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Bank) 0.31 11/7/09 4,550,000 a 4,550,000 South Carolina1.8% Saint Peters Parish/Jasper County Public Facilities Corporation, Installment Purchase Revenue BAN (County Office Building Projects) 2.00 2/1/10 6,500,000 6,509,644 South Carolina Jobs-Economic Development Authority, Health Facilities Revenue, Refunding (The Episcopal Church Home) (Liquidity Facility; Wachovia Bank) 0.22 11/7/09 15,810,000 a 15,810,000 South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty and Liquidity Facility; Branch Banking and Trust Co.) 0.29 11/7/09 44,800,000 a 44,800,000 South Carolina Jobs-Economic Development Authority, HR (Oconee Memorial Hospital, Inc. Project) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.23 11/7/09 27,000,000 a 27,000,000 Tennessee6.2% Blount County Health and Educational Facilities Board, Revenue (Maryville College Project) (LOC; Bank of America) 0.26 11/7/09 21,400,000 a 21,400,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.26 11/7/09 50,300,000 a 50,300,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 48,875,000 a 48,875,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 10,000,000 a 10,000,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 9,950,000 a 9,950,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 6,000,000 a 6,000,000 Industrial Development Board of Blount County and the Cities of Alcoa and Maryville, Local Government Public Improvement Revenue (Maryville Civic Arts Center Project) (LOC; Branch Banking and Trust Co.) 0.26 11/7/09 6,000,000 a 6,000,000 Jackson Energy Authority, Gas System Revenue, Refunding (LOC; FHLB) 0.21 11/7/09 4,340,000 a 4,340,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) (Liquidity Facility: Bayerische Landesbank and Landesbank Hessen-Thruingen Girozentrale) 0.20 11/7/09 18,925,000 a 18,925,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue, Refunding (Belmont University Project) (LOC; FHLB) 0.21 11/7/09 15,000,000 a 15,000,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 0.40 11/7/09 25,495,000 a 25,495,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 0.40 11/7/09 9,315,000 a 9,315,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Trezevant Manor Project) (LOC; ABN-AMRO) 0.22 11/7/09 7,000,000 a 7,000,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.26 11/7/09 17,110,000 a,b 17,110,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.26 11/7/09 63,575,000 a,b 63,575,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.30 11/5/09 16,500,000 16,500,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.35 12/10/09 3,543,000 3,543,000 Texas9.5% Crawford Education Facilities Corporation, Revenue (Hyde Park Baptist School Project) (LOC; JPMorgan Chase Bank) 0.22 11/7/09 12,600,000 a 12,600,000 Dallas, CP (Liquidity Facility; Bank of America) 0.38 11/18/09 14,384,000 14,384,000 Dallas, Waterworks and Sewer System Revenue, CP (Liquidity Facility; Bank of America) 0.37 4/8/10 10,500,000 10,500,000 El Paso, Water and Sewer Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.50 1/11/10 9,500,000 9,500,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.45 12/8/09 17,000,000 17,000,000 Fort Worth, Water and Sewer System Revenue 5.00 2/15/10 8,010,000 8,115,986 Harris County, GO Notes, TAN 2.00 2/25/10 40,000,000 40,207,236 Harris County Cultural Education Facilities Finance Corporation, Revenue, CP (Methodist Healthcare) 0.45 11/4/09 11,000,000 11,000,000 Harris County Cultural Education Facilities Finance Corporation, Revenue, CP (Methodist Healthcare) 0.48 12/2/09 22,500,000 22,500,000 Harris County Metropolitan Transit Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 11/17/09 30,000,000 30,000,000 Harris County Metropolitan Transit Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.45 12/8/09 13,250,000 13,250,000 Harris County Metropolitan Transit Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 12/10/09 25,000,000 25,000,000 Houston Higher Education Finance Corporation, Higher Educational Revenue, CP (Rice University) 0.30 11/19/09 5,000,000 5,000,000 Kendall County Health Facilities Development Corporation, Health Care Revenue (Morningside Ministries Project) (LOC; Allied Irish Banks) 0.43 11/7/09 6,460,000 a 6,460,000 Lower Colorado River Authority, Revenue, CP (Lower Colorado River Authority Transportation Services Corporation) (Liquidity Facility; JPMorgan Chase Bank) 0.40 12/8/09 25,000,000 25,000,000 San Antonio, Electric and Gas Systems Revenue (LOC; FNMA) (Prerefunded) 5.75 2/1/10 8,000,000 d 8,105,434 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.35 12/14/09 10,000,000 10,000,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.25 11/7/09 6,500,000 a 6,500,000 Texas, TRAN 2.50 8/31/10 38,000,000 38,643,708 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue (Liquidity Facility; Citibank NA) 0.21 11/7/09 10,940,000 a,b 10,940,000 University of Houston System Board of Regents, Consolidated Revenue 0.16 11/7/09 11,120,000 a 11,120,000 University of Texas, University Revenue, CP 0.20 11/4/09 15,000,000 14,999,862 University of Texas, University Revenue, CP 0.30 12/7/09 35,500,000 35,500,000 University of Texas, University Revenue, CP 0.35 12/10/09 14,700,000 14,700,000 University of Texas, University Revenue, CP 0.33 2/17/10 24,000,000 24,000,000 University of Texas System Board of Regents, Financing System Revenue 0.16 11/7/09 83,700,000 a 83,700,000 Utah1.8% Central Utah Water Conservancy District Revenue, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.35 11/7/09 39,800,000 a 39,800,000 Intermountain Power Agency, Power Supply Revenue, CP (Liquidity Facility: Bank of America and Bank of Nova Scotia) 0.40 11/18/09 10,000,000 10,000,000 Murray City, HR (IHC Health Services, Inc.) 0.20 11/7/09 32,000,000 a 32,000,000 Utah Housing Corporation, SFMR (LOC; Royal Bank of Canada) 0.50 12/18/09 9,395,000 9,395,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.28 11/7/09 6,400,000 a 6,400,000 Virginia3.0% Albemarle County Economic Development Authority, HR (Martha Jefferson Hospital) (LOC; Branch Banking and Trust Co.) 0.22 11/7/09 6,000,000 a 6,000,000 Chesterfield County, GO Public Improvement, Refunding 2.00 1/1/10 6,200,000 6,217,006 Fairfax County Economic Development Authority, Educational Facilities Revenue (Trinity Christian School Project) (LOC; Wachovia Bank) 0.42 11/7/09 9,000,000 a 9,000,000 Fredericksburg Economic Development Authority, Revenue (Student Housing and Economic Development Project-Eagle Village I) (LOC; Bank of America) 0.20 11/7/09 70,780,000 a 70,780,000 Lynchburg Industrial Development Authority, HR (Centra Health, Inc.) (LOC; Branch Banking and Trust Co.) 0.21 11/7/09 18,525,000 a 18,525,000 Richmond, CP (Liquidity Facility; Bank of America) 0.37 11/9/09 23,000,000 23,000,000 University of Virginia, University Revenue, CP 0.33 11/4/09 10,000,000 10,000,000 University of Virginia, University Revenue, CP 0.36 11/10/09 8,000,000 8,000,000 Virginia Commonwealth University Health System Authority, General Revenue (Medical College of Virginia Hospitals) (Liquidity Facility; Wachovia Bank) 0.21 11/1/09 7,500,000 a 7,500,000 Washington.4% Puttable Floating Option Tax Exempt Receipts (Washington, Various Purpose GO, Refunding) (Liquidity Facility; Bank of America) 0.26 11/7/09 6,060,000 a,b 6,060,000 Tulalip Tribes of the Tulalip Reservation, Revenue, Refunding (Capital Projects) (LOC; Wells Fargo Bank) 0.19 11/7/09 16,430,000 a 16,430,000 Wisconsin.6% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.42 11/7/09 6,500,000 a 6,500,000 Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.26 11/7/09 6,375,000 a 6,375,000 Wisconsin, Transportation Revenue, CP (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.35 12/11/09 14,099,000 14,099,000 Wisconsin Health and Educational Facilities Authority, Revenue, Refunding (Marquette University) (LOC; JPMorgan Chase Bank) 0.26 11/7/09 4,100,000 a 4,100,000 Total Investments (cost $5,367,266,359) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2009, these securities amounted to $429,174,000 or 8.0% of net assets. c Purchased on a delayed delivery basis. d This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2009 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the portfolios policy to maintain a continuous net asset value per share of $1.00; the portfolio has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the portfolio will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the portfolios investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Tax Exempt Cash Management Funds By: /s/ J. David Officer J. David Officer President Date: December 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: December 23, 2009 By: /s/ James Windels James Windels Treasurer Date: December 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
